Exhibit 10.39

XENOPORT, INC.

September 29, 2015

Vincent J. Angotti

 

Re: CEO Appointment

Dear Vince:

As discussed, we are delighted to promote you to the position of Chief Executive
Officer (“CEO”) of XenoPort, Inc. (the “Company”), effective as of September 29,
2015 (the “Effective Date”). This promotion is recognition of your prior
contributions to the Company, and our confidence in your ability to lead the
organization moving forward. This letter (the “Amendment”) sets forth the
changes in the terms and conditions of your employment that will result from
this promotion.

1. Base Salary. As of the Effective Date, your base salary rate will be
increased to $525,000 per year, subject to applicable payroll deductions and
withholdings (the “Base Salary”). Your Base Salary is subject to periodic review
and adjustment by the Company.

2. Bonus Plan. You will continue to be eligible to participate in the XenoPort,
Inc. Corporate Bonus Plan (the “Bonus Plan”). Your target bonus under the Bonus
Plan (the “Target Bonus”) for calendar year 2015 shall remain at sixty (60%) of
your Base Salary. Your Target Bonus is subject to periodic review and adjustment
by the Company. Whether you earn or receive a bonus under the Bonus Plan for any
given year, and the amount of any such bonus, shall be determined by the
Company’s Board of Directors (the “Board”) in its sole discretion.

3. Equity Awards.

(a) Existing Awards. Your outstanding stock options and any other equity awards
you have received from the Company (collectively, the “Existing Equity Awards”)
will continue to be governed by the terms and conditions of the applicable
equity compensation plan and the agreements applicable to the Existing Equity
Awards.

(b) New RSU Awards. In connection with your promotion to the position of CEO,
you were, on the Effective Date, granted two restricted stock unit awards (the
“New RSU Awards”), in each case under the Company’s 2014 Equity Incentive Plan
(the “Equity Plan”). The number of shares of the Company’s common stock subject
to each of the New RSU Awards are as follows: 326,086 shares for one of the New
RSU Awards (the “Time-Based RSUs”) and 108,695 shares for the other New RSU
Award (the “Performance-Based RSUs”). The Time-Based RSUs will vest in equal
annual installments over the four-year period following the Effective Date
(i.e., twenty-five percent (25%) vesting each year), subject to your continuous
service (as defined in the Equity Plan) through each vesting date. The
Performance-Based RSUs shall vest in full upon achievement of the Stock Price
Milestone (defined below), subject to your continuous service (as defined in the
Equity Plan) through such vesting date. For purposes of the Performance-Based
RSUs, achievement of the “Stock Price Milestone” shall occur at the close of
market on the 30th consecutive trading day on which the daily volume-weighted
average price for the Company’s common stock (for each of such 30 consecutive



--------------------------------------------------------------------------------

Vincent J. Angotti

September 29, 2015

Page 2

 

trading days) is equal to or greater than $6.90, which is two times (2x) the per
share price as of the close of market on the Effective Date ($3.45); provided,
however, that if the Stock Price Milestone is not achieved by the four (4) year
anniversary of the Effective Date, the Performance-Based RSUs shall
automatically lapse and terminate on such date. The New RSU Awards will have no
exercise price, and will be governed by the terms and conditions of the Equity
Plan and the equity award grant notices and agreements to be issued to you
thereunder.

4. Severance. You will be eligible for severance benefits pursuant to the terms
of the Severance Rights Agreement attached hereto as Exhibit A (the “Severance
Rights Agreement”). Upon the execution and delivery of the Severance Rights
Agreement by both you and the Company, the Severance Rights Agreement will
entirely supersede and replace the earlier Severance Rights Agreement between
you and the Company dated February 9, 2012 and any prior severance or change of
control agreements or arrangements by and between you and the Company, which
shall have no further force or effect.

5. Compliance with Proprietary Information Agreement. You will continue to be
bound and agree to abide by your Employee Proprietary Information Agreement with
the Company (the “Confidentiality Agreement”, a copy of which is attached hereto
as Exhibit B).

6. Dispute Resolution. To ensure the timely and economical resolution of
disputes that may arise in connection with your employment with the Company, you
and the Company agree that any and all disputes, claims or causes of action
arising from or relating to the enforcement, breach, performance, negotiation,
execution or interpretation of this Amendment, your employment or the
termination of your employment, including but not limited to statutory claims,
will be resolved to the fullest extent permitted by law by final, binding and
confidential arbitration, by a single arbitrator, in San Jose, California,
conducted by JAMS, Inc. (“JAMS”) under the then-applicable JAMS rules (available
at the following web address: http://www.jamsadr.com/rulesclauses, and which
will be provided to you on request). By agreeing to this arbitration procedure,
both you and the Company waive the right to resolve any such dispute through a
trial by jury or judge or administrative proceeding. You will have the right to
be represented by legal counsel at any arbitration proceeding. The arbitrator
shall: (a) have the authority to compel adequate discovery for the resolution of
the dispute and to award such relief as would otherwise be permitted by law; and
(b) issue a written arbitration decision, to include the arbitrator’s essential
findings and conclusions and a statement of the award. The arbitrator shall be
authorized to determine if a matter is subject to this arbitration obligation.
The arbitrator shall also be authorized to award any or all remedies that you or
the Company would be entitled to seek in a court of law. The Company shall pay
all JAMS’ arbitration fees in excess of the amount of court fees that would be
required of you if the dispute were decided in a court of law. Nothing in this
Amendment is intended to prevent either you or the Company from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration. Any awards or orders in such arbitrations may be entered
and enforced as judgments in the federal and state courts of any competent
jurisdiction.

7. Existing Employment Agreement. Except as expressly modified by this
Amendment, your employment will continue to be governed by the terms and
conditions set forth in your offer letter with the Company dated April 15, 2008
(the “Employment Agreement”) (excluding only those provisions in the Employment
Agreement which, because of the passage of time or other events, no longer have
any effect). Your employment relationship with the Company will continue to be
at-will.



--------------------------------------------------------------------------------

Vincent J. Angotti

September 29, 2015

Page 3

 

8. Entire Agreement. This Amendment and the Employment Agreement (collectively,
the “Amended Employment Agreement”), together with the attached Exhibits and
your previously executed Indemnification Agreement with the Company, forms the
complete and exclusive statement of your employment agreement with the Company,
and supersedes any other agreements or promises made to you by anyone, whether
oral or written, concerning your employment terms. Except for changes expressly
reserved to the Company discretion as provided herein, the terms of the Amended
Employment Agreement can only be changed in a signed written agreement duly
approved by the Board.

We look forward to a continuing productive and enjoyable work relationship with
you in your new position. Please sign, date and return this Amendment and the
Severance Rights Agreement attached hereto as Exhibit A to confirm your
acceptance of the terms set forth above.

Sincerely,

 

 /s/ Paul L. Berns

    Paul L. Berns     Chair, Compensation Committee of the Board of Directors  
  Reviewed, Understood and Accepted:    

 /s/ Vincent J. Angotti

   

September 30, 2015

Vincent J. Angotti     Date Exhibit A: Severance Rights Agreement     Exhibit B:
Confidentiality Agreement    